CASANUEVA, Judge.
Kirk Mariano Gutierrez challenges his convictions and sentences for aggravated assault with a firearm and aggravated battery with great bodily harm. He raises three issues of which we find merit only in the third, an error on the sentencing document that the State concedes. The aggravated battery conviction, a second-degree felony, was erroneously listed as a first-degree felony. Accordingly, we affirm Mr. Gutierrez’s convictions and sentences but remand for correction of the sentencing documents.
Affirmed; remanded for correction as noted above.
ALTENBERND and NORTHCUTT, JJ., Concur.